Citation Nr: 0631968	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral foot 
disorder.

3. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1977 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.  

A hearing before the undersigned via video conference was 
held in May 2006.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A March 1986 rating decision denied service connection 
for back, skin and bilateral foot disorders.  That decision 
was appealed to the Board, which denied service connection 
for all three claims in a decision dated in July 1989.

2. A Hearing Officer decision dated in January 1996 denied a 
request to reopen the previously denied claims for service 
connection for back and bilateral foot disorders, and a 
February 1996 rating decision issued after the submission of 
additional evidence, denied reopening of the claim for a back 
disorder.  Neither the January nor February 1996 decisions 
were appealed within a year of the veteran being notified of 
the decisions.

3.  Evidence related to the skin disorder that was added to 
the record subsequent to the Board's July 1989 decision, and 
evidence related to the back and bilateral foot disorders, 
added to the record subsequent to the January and the 
February 1996  decisions, does not relate to an unestablished 
fact necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  The July 1989 Board decision, which denied service 
connection for back, skin and bilateral foot disorders, is 
final.  38 U.S.C. § 4004 (1988); 38 C.F.R. § 19.104 (1988); 
currently 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2006); 38 
C.F.R. § 20.1100 (2006).

2.  The January and February 1996 determinations, which 
denied the veteran's request to reopen his service connection 
claims for a back and bilateral foot disorder are final.  38 
U.S.C.A. § 7105 (1996 & West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (1996 & 2006).  

3.  Evidence pertaining to the skin disorder submitted since 
the July 1989 Board decision is not material, and evidence 
pertaining to the back and bilateral foot disorders submitted 
since the January and February 1996 determinations is not 
material, and the claims of entitlement to service connection 
for back, skin and bilateral foot disorders are not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated January 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's January 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The reasons for the previous denials were outlined, 
and the letter specifically noted the elements necessary to 
establish service connection and what constitutes new and 
material evidence that would be needed to reopen the claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter 
also requested that the veteran submit such evidence or 
provide VA with the information necessary for VA to obtain 
medical records and other relevant evidence on his behalf, 
and essentially made the veteran aware that he should submit 
any evidence he had that pertained to his claim.  Therefore, 
the Board finds that he was provided with the notice required 
by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical records, which will be addressed as pertinent.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been unfairly prejudiced by the 
timing or content of the notice.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice, if any.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

In light of the Board's denial of the veteran's claim, no 
initial disability rating or effective date will be assigned 
and there can be no possibility of any unfair prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the reasons stated above, it is 
not unfairly prejudicial to the veteran for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

A March 1986 rating action denied service connection for 
residuals of back, feet and skin disorders.  The veteran 
appealed the rating action and the Board ultimately denied 
service connection in a decision dated July 21, 1989.  The 
bases for the Board's denial on July 21, 1989 were that there 
was no competent evidence that the veteran's back or skin 
disorders in service were anything other than acute and 
transitory ailments that resolved without lasting residuals, 
and that the bilateral foot disorder preexisted, but was not 
aggravated by, service.  The Board's 1989 decision is final.  
38 U.S.C. § 4004 (1988); 38 C.F.R. § 19.104 (1988); currently 
38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2006); 38 C.F.R. § 
20.1100 (2006).  

Over the years, requests by the veteran to reopen his claims 
for service connection for back and bilateral foot disorders 
were denied, including denials dated January 10, 1996 and 
February 13, 1996 for lack of new and material evidence.  
Because the veteran did not file a notice of disagreement 
(NOD) within one year of either decision, the January and 
February 1996 decisions are "finally adjudicated," and are 
not subject to revision on the same factual bases.  See 38 
U.S.C.A. § 7105 (1996 & West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (1996 & 2006).  The Board notes that in 
August 1997, the veteran sought to file a substantive appeal 
of the January and February 1996 decisions, but was informed 
by VA that the filing was untimely and that new and material 
evidence was required to reopen claims.  The veteran 
submitted no evidence at that time.  However, in December 
2002, the veteran again requested reopening of his claims for 
back, bilateral foot and skin disorders.  The request was 
denied in a rating decision dated February 2003, which is the 
basis for his appeal.

Since the previous decisions are final, the veteran's current 
claims of service connection for back, skin and bilateral 
foot disorders may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudications.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002 & 2006); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  The evidence that is considered to 
determine whether new and material evidence has been 
submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis, i.e. more 
than a year following a decision of the RO.  38 U.S.C.A. § 
5108; 38 C.F.R. § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

Pertinent evidence at the time of the previous decisions 
includes the veteran's service medical records and post-
service VA and private medical records.  The service medical 
records reflect treatment for back and feet pain during 
service in January 1977 and January 1978, and treatment for 
various skin rashes on the cheeks, forehead, groin and feet 
between September 1977 and February 1978.  A January 1978 
notation in the veteran's service medical records reflects 
that he was issued a shaving profile during service, but that 
the profile had expired.  A May 1978 separation examination 
report reflects no pertinent disability of the back, skin or 
either foot, suggesting that the in-service ailments were 
acute and transitory and had resolved without chronic 
residuals.

Evidence submitted since the final January and February 1996 
decisions, include copies of VA treatment records for the 
period from February 1993 to December 2004 and testimony 
given during the veteran's May 2006 hearing.

In regard to the veteran's claims for service connection for 
a back disorder, VA treatment records reflect that the 
veteran complained of, or was treated for, low back pain 
between June 2003 and December 2004.  A December 2004 
magnetic resonance imaging (MRI) report reflects that the 
veteran's spinal alignment and vertebral bodies were normal 
with minimal degenerative disc disease at L4-5.  In regard to 
the veteran's bilateral foot disorder, VA treatment records 
reflect that the veteran complained of, and received 
treatment for, pain in both feet between June 2003 and July 
2004.  Further, VA treatment records reflect that between 
February 1993 and September 2004, the veteran complained, and 
received treatment for, rashes on his face, neck, arms and 
chest, and was diagnosed with seborrheic dermatitis in August 
2002, hyphae, a fungus, in October 2003, and contact 
dermatitis in September 2004.  

During the May 2006 hearing, the veteran stated that the Army 
allowed him to wear sneakers when standing in formation 
instead of boots because his foot pain was so bad.  He also 
stated that a VA doctor concluded in the 1990s that his 
fallen arches were related to service.  

Copies of the veteran's service medical records are not new, 
as they were of record at the time of the previous final 
decisions.  Copies of the referenced VA treatment records 
reflecting treatment for back, foot and skin problems are 
new, as they were not previously considered.  These VA 
records, however, are not material because they do not 
demonstrate a nexus between the veteran's current back, feet 
or skin disorders and his military service.  

While the Board acknowledges the veteran's belief that his 
disorders of the back, feet and skin were caused or 
aggravated by service, the veteran is not competent to render 
a medical opinion regarding the etiology of disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons not competent to offer medical opinions).

Because new and material evidence has not been received in 
this regard, the veteran's request to reopen his claims for 
service connection for back, skin and bilateral foot 
disorders must fail.  Accordingly, the veteran's 
corresponding claims for service connection are not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a).  Because the preponderance of evidence weighs 
against reopening the veteran's claims, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006).




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral foot 
disability.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


